Citation Nr: 1326014	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease of the right knee. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to Osgood-Schlatter disease of the right knee. 

3.  Entitlement to service connection for depression, as secondary to Osgood-Schlatter disease of the right knee and/or degenerative disc disease of the lumbar spine. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the RO in St. Petersburg, Florida.

In March 2007, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in January 2011, the Board denied the same issues now before it.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans' Court).  In an Order dated in June 2011, pursuant to a Joint Motion for Remand (Joint Motion), the Veterans' Court vacated the Board's January 2011 decision and remanded these issues to the Board for development as stipulated in the Joint Motion.

In October 2011, the Board remanded this appeal to the RO for additional evidentiary development.  The RO not having granted the benefits sought, has since returned the appeal to the Board for further appellate action.  

The Board notes that the Veteran was represented by an attorney in this appeal at the time of the prior Board remand; however, in January 2013, prior to the June 2013 certification of the appeal to the Board following remand, the Veteran's attorney withdrew from representation of the Veteran.  The Veteran has not appointed a new attorney or accredited representative and is proceeding pro se.  The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties stipulated that a remand was required because the opinion of a September 2010 VA examiner, upon which the Board placed primary reliance, was insufficient for rating purposes, in that the examiner did not attempt to reconcile his opinion as to the presence of Osgood-Schlatter disease with a conflicting December 1993 VA examiner's opinion, despite being directed to do so by the Board.  The September 2010 examiner stated that he could not reconcile the 1993 opinion with his own; however, no explanation was provided for this.   

In addition, the parties agreed that the examiner did not provide an adequate rationale as to why the Osgood-Schlatter disease that the examiner diagnosed as pre-existing service was not aggravated by service.  Therefore, the parties stipulated that the Board needed to remand this case and obtain another examination evaluating the Veteran's right knee.  The parties instructed that the examiner should attempt to reconcile the 1993 VA examination with his/her opinion and, to the extent that was not possible, explain why that was the case.  If the examiner concluded that the Veteran had Osgood-Schlatter disease prior to service, the examiner was also to provide an opinion, and a rationale supporting that opinion, as to whether the Veteran's right knee symptomatology during service was part of that condition or permanently aggravated that condition.

The Board remanded the appeal in October 2011 to accomplish the additional development as stipulated by the parties.  The Board specified in its remand instructions that, if the examiner finds that the Veteran does not have any current residuals of Osgood-Schlatter disease of the right knee, then he/she must reconcile his/her opinion with the conflicting December 1993 VA examiner's opinion wherein the examiner stated that the Veteran had Osgood-Schlatter disease that was secondary to trauma in the adulthood.  If the examiner was unable to reconcile the conflicting opinions without resorting to mere speculation, the examiner was to state whether the inability to provide an opinion is due to a need for further information (with said needed information identified) or because there were limits of medical knowledge with respect to this issue.

A VA examination was conducted in January 2012.  That examiner opined that Osgood Schlatter is a condition that begins in adolescence and not as an adult.  The examiner further found no evidence to suggest that the Veteran developed any right knee condition secondary to military service or aggravated any right knee condition beyond its natural course by military service.  While the finding that Osgood Schlatter begins in adolescence implies disagreement with the December 1993 opinion, unfortunately, the examiner did not discuss or even mention the December 1993 VA opinion specifically cited in the Joint Motion.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  Under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Veterans Court's prior action with respect to the same claim.  As noted above, the "law of the case" as set out in the Joint motion is that the examiner "should attempt to reconcile the 1993 VA examination with his/her opinion and, to the extent that was not possible, explain why that was the case."  

The Veterans Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995). 

The separate issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to Osgood-Schlatter disease of the right knee, and entitlement to service connection for depression, as secondary to Osgood-Schlatter disease of the right knee and/or degenerative disc disease of the lumbar spine are inextricably intertwined with the first issue and the proposed development will encompass those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the January 2012 examination.  If the examiner is not available, obtain an opinion from another VA clinician.  If the VA clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the VA clinician.

The examiner is asked to reconcile his opinion that Osgood-Schlatter disease necessarily begins in childhood with the conflicting December 1993 VA examiner's opinion wherein the examiner stated that the Veteran had Osgood-Schlatter disease that was secondary to trauma in adulthood.  By reconcile, the Board simply means to provide an opinion as to why you concluded differently than the December 1993 examiner.  If there is a finding that the December 1993 examiner's opinion is incorrect, the reasons for this finding should be provided, with citation to medical principles, as needed.  If the examiner is unable to reconcile the conflicting opinions without resorting to mere speculation, the examiner should precisely state the reasons for this conclusion, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion. 

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

